Citation Nr: 1548033	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file is under the jurisdiction of the RO in Roanoke, Virginia.
The issues of entitlement to service connection for a low back disability, entitlement to service connection for a left knee disability, and entitlement to service connection for a sinus disability are addressed in a separate decision.


REMAND

The Veteran's claim for entitlement to nonservice-connected pension benefits was remanded by the Board in March 2013 to provide him with a hearing before the Board.  The Veteran appeared at a hearing before the Board in March 2015 with regard to a separate appeal; accordingly, his testimony did not address his claim for entitlement to nonservice-connected pension benefits.  As the evidence of record does not show that the Veteran has withdrawn his request to present testimony before the Board regarding the claim for entitlement to nonservice-connected pension benefits, the RO must comply with the March 2013 remand to schedule the Veteran for a Travel Board hearing regarding the issue of entitlement to nonservice-connected pension benefits.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before the Board with regard to his appeal of the issue of entitlement to nonservice-connected pension benefits.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to this matter must be associated with the evidence of record.  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2015).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

